United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.W., Appellant
and
U.S. POSTAL SERVICE, DALLAS
PERFORMANCE CLUSTER, Coppell, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2386
Issued: September 22, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 24, 2010 appellant filed a timely appeal from the May 24, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) finding an overpayment of
compensation based on a partial rescission of schedule award compensation. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly rescinded a portion of appellant’s
entitlement to schedule award compensation; (2) whether appellant received a $22,314.67
overpayment of compensation; and (3) whether OWCP abused its discretion by refusing to waive
recovery of the overpayment.
FACTUAL HISTORY
In late 2006 OWCP accepted that appellant, then a 40-year-old manual secondary clerk,
sustained bilateral carpal tunnel syndrome, bilateral wrist strain, right ulnar nerve lesion and

tenosynovitis of her right thumb due to the repetitive duties of her job.1 Dr. David Azouz, an
attending Board-certified plastic surgeon, performed a right carpal tunnel release on July 3, 2007
and a right cubital tunnel transfer on January 8, 2008. He performed tenosynovectomy and
tenolysis procedures on appellant’s right thumb on April 22, 2008. The procedures were
authorized by OWCP. Appellant periodically worked in limited-duty positions and received
compensation for periods of disability.
In an October 23, 2008 report, Dr. Ronnie D. Shade, an attending Board-certified
orthopedic surgeon, diagnosed tendinitis of the right wrist and forearm, suspected bilateral carpal
tunnel syndrome and right cubital tunnel syndrome. He provided an opinion that appellant had a
23 percent permanent impairment of her right arm and a 9 percent permanent impairment of her
left arm under the standards of the fifth edition of the American Medical Association, Guides to
the Evaluation of Permanent Impairment (5th ed. 2001). The right arm impairment was
comprised of a 9 percent impairment of the median nerve due to sensory and motor loss, a 13
percent impairment of the ulnar nerve due to sensory and motor loss and a 2 percent impairment
of the thumb due to limited motion.2 The left arm impairment of 9 percent was due to
impairment of the median nerve caused by sensory and motor loss.
On December 11, 2008 Dr. Azouz stated that appellant reported that she had excellent
power, strength and range of motion in both hands. On physical examination, appellant had full
range of motion in her right thumb and the Tinel’s and Phalen’s signs were negative in both her
hands.
On December 29, 2008 appellant filed a claim for a schedule award due to her work
injuries.
On February 2, 2009 Dr. Henry Mobley, a Board-certified internist serving as an OWCP
medical adviser, reviewed Dr. Shade’s October 23, 2008 report. He noted that there was a
discrepancy between Dr. Shade’s findings and the findings of Dr. Azouz in his December 11,
2008 report. Dr. Mobley recommended that a second opinion be obtained regarding appellant’s
impairment.
In a March 12, 2009 report, Dr. Arthur Sarris, a Board-certified orthopedic surgeon
serving as an OWCP referral physician, noted that physical examination revealed that appellant
had normal range of motion of both wrists and fingers, but had pain in the thumb of her right
hand and the second, third and fourth fingers of her left hand. Referencing the portion of the
fifth edition of the A.M.A., Guides regarding carpal tunnel syndrome, Dr. Sarris concluded that
appellant had a 10 percent permanent impairment to each arm.3

1

OWCP later accepted that appellant also sustained work-related enthesopathy, synovitis and tenosynovitis of
both upper extremities.
2

These impairment ratings were combined using the Combined Values Chart starting on page 604 of the A.M.A.,
Guides.
3

Dr. Sarris referred to Table 16-10 on page 482 and indicated that appellant had a Grade 4 sensory loss in each
median nerve.

2

On April 16, 2009 Mr. Mobley determined that Dr. Sarris had failed to consider all the
accepted conditions causing impairment in his rating and recommended that appellant be referred
back to Dr. Sarris for further examination and evaluation regarding the extent of impairment.
Dr. Sarris reexamined appellant on May 27, 2009. In a June 2, 2009 report, he
considered appellant’s relevant medical conditions in evaluating her permanent impairment
under the standards of the sixth edition of the A.M.A., Guides (6th ed. 2009). Dr. Sarris reported
range of motion findings for appellant’s right thumb but concluded that there was no permanent
impairment associated with the thumb under Table 15-2 on page 392 and 393. He referenced
Table 15-21 on page 443, chose the diagnostic category of the ulnar nerve above the midforearm
and found that appellant fell under class 1 (moderate sensory deficit or severe complex regional
pain syndrome II which was objectively verified). Dr. Sarris concluded that appellant had a
three percent impairment due to right ulnar nerve impairment. Using the Combined Values
Chart starting on page 604, he combined the 10 percent impairment due to right carpal tunnel
syndrome with the 3 percent impairment due to right ulnar nerve impairment to conclude that
appellant had a 13 percent impairment of her right arm. Appellant had a total left arm
impairment of 10 percent due to left carpal tunnel syndrome.
On June 29, 2009 Dr. Mobley expressed his agreement with Dr. Sarris’ impairment
rating.
In a July 7, 2009 decision, OWCP granted appellant schedule awards for a 13 percent
permanent impairment of her right arm and a 10 percent permanent impairment of her left arm.
The awards were based on the opinions of Dr. Sarris and Dr. Mobley.
Appellant requested a review of the written record by an OWCP hearing representative.
On November 19, 2009 the hearing representative set aside the July 7, 2009 decision finding that
there was a conflict in the medical opinion between Dr. Sarris and Dr. Shade regarding
appellant’s upper extremity impairment.
Appellant was referred to Dr. Benzel C. MacMaster, a Board-certified orthopedic
surgeon, selected as an impartial medical specialist. In a January 4, 2010 report, Dr. MacMaster
determined that appellant had an eight percent impairment of her right arm and a five percent
impairment of her left arm under the standards of the sixth edition of the A.M.A., Guides. Based
on Table 15-23 on page 449, appellant had grade modifiers in each arm of one, two, one and two
(for test findings, history, physical findings and functional scale respectively). When these
values were averaged and rounded, appellant fell under the default value of Grade Modifier 2 on
Table 15-23 and she had a five percent impairment for each arm due to carpal tunnel syndrome.
Under Table 15-23, the impairment for the right ulnar nerve entrapment at the elbow had the
same grade modifiers as the right and left median nerve impairments and was equal to a five
percent right arm impairment. The localized loss of sensation in the right thenar eminence was
equal to a one percent right upper extremity impairment. Dr. MacMaster stated that the
percentage impairment of the right upper extremity was equal to the combined value of 5 percent
and 3 percent (50 percent of the second neuropathy rounded to the next highest number) and

3

noted that, per the A.M.A., Guides, the third neuropathy (related to the thenar eminence) would
not be included.4
On April 6, 2010 Dr. Mobley agree with Dr. MacMaster’s assessment of appellant’s arm
impairment.
In an April 21, 2010 decision, OWCP issued a schedule award determination that
replaced the July 7, 2009 schedule award.5 It found that appellant was entitled to a schedule
award for an eight percent impairment of her right arm and a five percent impairment of her left
arm based on the opinions of Dr. MacMaster and Dr. Mobley. In making this new schedule
award determination, OWCP rescinded a portion of the schedule award compensation it
previously awarded to appellant.
In an April 21, 2010 notice, OWCP advised appellant of its preliminary determination
that she received a $22,314.67 overpayment of compensation because a portion of her schedule
award compensation had been rescinded.6 It made a preliminary determination that she was not
at fault in the creation of the overpayment. OWCP advised appellant that she could submit
evidence challenging the fact, amount, or finding of fault and request waiver of the overpayment.
It requested that appellant complete and return an enclosed financial information questionnaire
within 30 days even if she was not requesting waiver of the overpayment.
In a May 24, 2010 decision, OWCP determined that appellant received a $22,314.67
overpayment of compensation. It found that she was not at fault in the creation of the
overpayment but that the overpayment was not subject to waiver. OWCP found that appellant
did not submit the requested financial information and, therefore, there was no basis to find that
waiver of recovery of the overpayment was warranted.
LEGAL PRECEDENT – ISSUE 1
Section 8128 of the FECA provides that the Secretary of Labor may review an award for
or against payment of compensation at any time on his own motion or on application.7 The
Board has upheld OWCP’s authority to reopen a claim at any time on its own motion under
section 8128 of FECA and, where supported by the evidence, set aside or modify a prior decision

4

Dr. MacMaster evaluated appellant’s right thumb and reported range of motion values, but he did not find any
impairment related to the thumb under Table 15-2 on pages 392 and 393.
5

OWCP had previously granted appellant a schedule award for a 13 percent permanent impairment of her right
arm and a 10 percent permanent impairment of her left arm.
6

The record contains calculations detailing the amount of schedule award compensation appellant previously
received for a 13 percent right arm impairment and a 10 percent left arm impairment as well as the amount of
compensation OWCP now felt she actually was entitled to receive, i.e., the amount of schedule award compensation
for an 8 percent right arm impairment and a 5 percent left arm impairment. Appellant previously received
$53,758.34 in schedule award compensation, but OWCP felt she was only entitled to receive $31.443.67. The
difference between these figures equaled the $22,314.67 overpayment.
7

5 U.S.C. § 8128.

4

and issue a new decision.8 The Board has noted, however, that the power to annul an award is
not an arbitrary one and that an award for compensation can only be set aside in the manner
provided by the compensation statute.9
Workers’ compensation authorities generally recognize that compensation awards may be
corrected, in the discretion of the compensation agency and in conformity with statutory
provision, where there is good cause for so doing, such as mistake or fraud. It is well established
that, once OWCP accepts a claim, it has the burden of justifying the termination or modification
of compensation benefits. This holds true where, as here, OWCP later decides that it erroneously
accepted a claim. In establishing that its prior acceptance was erroneous, OWCP is required to
provide a clear explanation of the rationale for rescission.10
The schedule award provision of FECA11 and its implementing regulations12 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.13
According to FECA Bulletin No. 09-03, the effective date of the sixth edition of the
A.M.A., Guides is May 1, 2009.14 FECA Bulletin No. 09-03 further provides:
“In accordance with [Division of Federal Employees’ Compensation’s]
established practice when moving to an updated version of the A.M.A., Guides,
awards made prior to May 1, 2009, are not and should not be recalculated merely
because a new [e]dition of the [A.M.A.,] Guides is in use. A claimant who has
received a schedule award calculated under a previous [e]dition and who claims
an increased award, will receive a calculation according to the [s]ixth [e]dition for
any decision issued on or after May 1, 2009. Should the later calculation result in
a percentage impairment lower than the original award (as sometimes occurs), the
[c]laims [e]xaminer or [h]earing [r]epresentative should make the finding that the
claimant has no more than the percentage of impairment originally awarded, that

8

John W. Graves, 52 ECAB 160, 161 (2000).

9

See 20 C.F.R. § 10.610.

10

John W. Graves, supra note 8.

11

5 U.S.C. § 8107.

12

20 C.F.R. § 10.404 (1999).

13

Id.

14

FECA Bulletin No. 09-03 (issued March 15, 2009).

5

the evidence does not establish an increased impairment and that therefore
[OWCP] has no basis for declaring an overpayment.”15
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained bilateral carpal tunnel syndrome, bilateral wrist
strain, right ulnar nerve lesion, tenosynovitis of her right thumb and enthesopathy, synovitis and
tenosynovitis of both upper extremities due to the repetitive duties of her job. It granted her
schedule awards for a 13 percent permanent impairment of her right arm and a 10 percent
permanent impairment of her left arm. The awards were based on the impairment rating of
Dr. Sarris, a Board-certified orthopedic surgeon serving as an OWCP referral physician, who
applied the standards of the fifth edition of the A.M.A., Guides.16
OWCP further developed the medical evidence and referred appellant to Dr. MacMaster,
a Board-certified orthopedic surgeon, for an impartial medical examination and evaluation of her
arm impairment. In a January 4, 2010 report, Dr. MacMaster provided an opinion that appellant
had an eight percent impairment of her right arm and a five percent impairment of her left arm
under the standards of the sixth edition of the A.M.A., Guides. The Board used the January 4,
2010 report of Dr. MacMaster to justify its rescission of a portion of the schedule award
compensation appellant had previously received.17
The Board finds that OWCP did not show good cause for rescinding a portion of
appellant’s entitlement to schedule award compensation. OWCP granted appellant a schedule
award based on an impairment rating that was calculated primarily under the standards of the
fifth edition of the A.M.A., Guides. After further development of the medical evidence, it
rescinded a portion of appellant’s entitlement to schedule award compensation based on a lower
impairment rating calculated under the standards of the sixth edition of the A.M.A., Guides.18
However, FECA Bulletin No. 09-03 provides that, in such a circumstance, OWCP should
make the finding that the claimant has no more than the percentage of impairment originally
awarded, that the evidence does not establish an increased impairment and that there is no basis

15

Id.

16

Dr. Mobley, a Board-certified internist serving as an OWCP medical adviser, indicated that he agreed with the
impairment rating of Dr. Sarris.
17

Dr. Mobley indicated that he agreed with the impairment rating of Dr. MacMaster. OWCP had previously
granted appellant a schedule award for a 13 percent permanent impairment of her right arm and a 10 percent
permanent impairment of her left arm. Given its new determination that appellant only an eight percent permanent
impairment of her right arm and a five percent permanent impairment of her left arm, it effectively rescinded the
difference between the two schedule award calculations.
18

Appellant continued to claim entitlement to an increased schedule award throughout the period that OWCP was
developing the medical evidence.

6

for declaring an overpayment.19 OWCP did not follow its procedures and should have found that
appellant had no more than the percentage of impairment originally awarded.20 Rather, it
rescinded appellant’s entitlement to a portion of schedule award compensation. OWCP did not
present adequate justification for its rescission action. The Board finds that OWCP improperly
rescinded a portion of appellant’s entitlement to schedule award compensation.
LEGAL PRECEDENT -- ISSUE 2
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of her duty.21 Section 8129(a) of FECA provides, in pertinent part:
“When an overpayment has been made to an individual under this subchapter
because of an error of fact or law, adjustment shall be made under regulations
prescribed by the Secretary of Labor by decreasing later payments to which an
individual is entitled.”22
ANALYSIS -- ISSUE 2
OWCP determined that appellant received a $22,314.67 overpayment of compensation
because she had received schedule award compensation for a 13 percent impairment of her right
arm and a 10 percent impairment of her left arm, but was only entitled to receive schedule award
compensation for an 8 percent impairment of her right arm and a 5 percent impairment of her left
arm.23 For the reasons explained above, it did not justify its rescission of the difference in
schedule award compensation between these two schedule award ratings. Therefore, OWCP had
no basis to declare that appellant received a $22,314.67 overpayment of compensation. The
Board finds that OWCP improperly determined that appellant received a $22,314.67
overpayment of compensation.24
19

The procedure manual provides that, if a claimant who has received a schedule award calculated under a
previous edition of the A.M.A., Guides is entitled to additional benefits, the increased award will be calculated
according to the sixth edition. Should the subsequent calculation result in a percentage of impairment lower than the
original award (as sometimes occurs), a finding should be made that the claimant has not more than the percentage
of impairment originally awarded, that the evidence does not establish an increased impairment, and that OWCP has
not basis for declaring an overpayment. Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and
Permanent Disability Claims, Chapter 2.808.7(b)(4) (January 20101).
20

See also James R. Doty, 52 ECAB 163 (2000) (OWCP should have found that appellant had no more than the
percentage of impairment originally awarded when impairment rating calculated under new edition of the A.M.A.,
Guides was lower than that calculated under prior edition).
21

5 U.S.C. § 8102(a).

22

Id. at § 8129(a).

23

OWCP indicated that appellant previously received $53,758.34 in schedule award compensation, but was only
entitled to receive $31.443.67.
24

Given the Board’s finding that OWCP improperly determined that appellant received a $22,314.67
overpayment of compensation, it is not necessary to consider the third issue of this appeal, i.e., whether OWCP
abused its discretion by refusing to waive recovery of the overpayment.

7

CONCLUSION
The Board finds the OWCP improperly rescinded a portion of appellant’s entitlement to
schedule award compensation. The Board further finds that OWCP improperly determined that
appellant received a $22,314.67 overpayment of compensation.
ORDER
IT IS HEREBY ORDERED THAT the May 24, 2010 decision of the Office of
Workers’ Compensation Programs’ decision is reversed with regard to the rescission and
overpayment matters.
Issued: September 22, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

